UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-17071 A. Full title of the plan and the address of the plan, if different from that of the Issuer named below: First Merchants Corporation Retirement Income and Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal office: First Merchants Corporation 200 East Jackson Street Muncie, Indiana 47305 First Merchants Corporation Retirement Income and Savings Plan EIN 35-1544218PN 002 Accountants’ Report and Financial Statements December 31, 2009 and 2008 First Merchants Corporation Retirement Income and Savings Plan December 31, 2009 and 2008 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements4 Supplemental Schedules Schedule H, Line 4a - Schedule of Delinquent Participant Contributions 14 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 15 Signatures 19 Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm Audit and Administrative Committee First Merchants Corporation Retirement Income and Savings Plan Muncie, Indiana We have audited the accompanying statements of net assets available for benefits of First Merchants Corporation Retirement Income and Savings Plan as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of First Merchants Corporation Retirement Income and Savings Plan as of December 31, 2009 and 2008, and the changes in its net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedules are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD,LLP Indianapolis, Indiana June 25, 2010 Federal Employer Identification Number:44-0160260 1 First Merchants Corporation Retirement Income and Savings Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments, at fair value Common stock $ $ Mutual funds Collective investment fund Money market funds Participant loans Total investments Receivables Accrued income Employer contributions Total receivables Cash Net Assets Available for Benefits, at Fair Value Adjustment from fair value to contract value for interest in collective investment fund relating to fully benefit-responsive investment contracts ) ) Net Assets Available for Benefits $ $ See Notes to Financial Statements 2 First Merchants Corporation Retirement Income and Savings Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Investment Income (Loss) Net appreciation (depreciation) in fair value of investments $ $ ) Interest and dividends Net investment income (loss) ) Contributions Participants Employer Rollovers Other contributions Total ) Deductions Benefits paid to participants Other expenses 30 Total Net Increase (Decrease) ) Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ $ See Notes to Financial Statements 3 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Note 1: Description of Plan The following description of First Merchants Corporation Retirement Income and Savings Plan (Plan) provides only general information.Participants should refer to the Plan Documentand Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan Administrator. General The Plan is a defined-contribution plan sponsored by First Merchants Corporation (Corporation) for the benefit of all employees who are age 18 or older.It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).First Merchants Trust Company is the trustee and recordkeeper of the Plan.Fidelity is the custodian for a majority of the Plan’s assets. Contributions The Plan permits eligible employees through a salary deferral election to have the Corporation make annual contributions of up to 75% of eligible compensation up to the maximum allowed by law.Employee rollover contributions are also permitted.The Plan also accepts Roth elective deferrals made on behalf of participants. Prior to March 1, 2005, the Corporation made matching contributions of its employees’ salary deferral amounts of 25% of the first 5% of employees’ eligible compensation for all participating employees.After March 1, 2005, the matching contribution described above is the only type of employer contribution granted to grandfathered participants who are at least age 55 and credited with at least ten years of service at February 28, 2005.The remaining participants may receive three different types of employer contributions.The Corporation’s contributions are as follows: · Retirement security contributions:range from 2% of pay to 7% of pay based on years of continuous service.The participant must have 1,000 hours of service and be employed at the end of the Plan year. · Matching contributions:50% of the first 6% of employees’ eligible compensation for all participating employees. · Transition contributions:3% of eligible compensation for all participants who are at least age 45, credited with at least ten years of service at February 28, 2005 and were participating in the Corporation’s defined-benefit plan at February 28, 2005.The participant must have 1,000 hours of service and be employed at the end of the Plan year.This contribution will only be applicable through the 2009 Plan year. 4 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 The end of year requirement does not apply for participants who have terminated due to normal retirement age, early retirement age, death or disability.Early retirement is defined as age 55 and greater than five years of service.The entry date for retirement security and transition contributions is March 1, 2005, and each subsequent January 1.Catch-up contributions are also available for participants after they reach 50 years of age before the end of the applicable year. The Plan Document also includes an automatic deferral feature whereby a participant is treated as electing to defer 3% of eligible compensation unless the participant made an affirmative election otherwise.Contributions are subject to certain limitations. Participant Investment Account Options Investment account options available include various funds as well as Corporation common stock.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily.Allocations to the Corporation’s common stock are generally limited to 25% of the applicable account balance. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Corporation’s contribution and Plan earnings.Allocations of Plan earnings are based on participant account balances, as defined.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their voluntary contributions and rollover contribution accounts plus earnings thereon.Vesting in the Corporation’s matching contribution portion of their accounts plus earnings thereon is based on years of credited service.A participant is fully vested in the matching contribution portion of their account after five years of credited service.The vesting in the retirement security contribution portion of their account plus earnings is 100% vested after three years of credited service and vesting in the transition contribution portion of their account plus earnings is immediate since all eligible participants have at least ten years of service.The nonvested balance is forfeited upon termination of service.Forefeitures are used to reduce the Corporation’s contribution or to pay reasonable administrative expenses of the Plan. Payment of Benefits Upon termination of service, participants may elect to receive a lump-sum amount or installments equal to the value of their accounts.Withdrawals other than for termination are permitted under circumstances provided by the Plan.Plan assets included amounts allocated to accounts of terminated or retired participants who have elected to withdraw from the Plan but have not yet been paid.At December 31, 2009 and 2008, Plan assets included approximately $27,700 and $2,200 which were allocated to these accounts. 5 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Plan Termination Although it has not expressed any intent to do so, the Corporation has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants will become 100% vested in their accounts. Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual method of accounting. Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in investment contracts through a collective trust.The statement of net assets available for benefits presents the fair value ofthe investment in the collective trust, as well as the adjustment of the investment in the collective trust from fair value to contract value.The statement of changes in net assets available for benefits is prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets available for benefits.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Mutual funds are valued at the net asset value of shares held by the Plan at year end.Participant loans are valued at amortized costs, which approximates fair value.Investment in the Corporation’s common stock is valued at the quoted market price on the last business day of the Plan year.The Plan’s interest in the collective investment fund (Federated Capital Preservation Fund) is valued based on information reported by the investment advisor using the audited financial statements of the collective investment fund at year-end. 6 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Plan Tax Status The Plan obtained its latest determination letter on September 7, 2001, in which the Internal Revenue Service stated that the Plan and related trust, as then designed, were in compliance with the applicable requirements of the Internal Revenue Code and therefore not subject to tax.The Plan has been amended and restated since receiving the determination letter.However, the Plan Administrator believes that the Plan and related trust are currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. With a few exceptions, the Plan is no longer subject to U.S. federal, state and local or non-U.S. income tax examinations by tax authorities for years before 2006. Payment of Benefits Benefit payments to participants are recorded upon distribution. Participant Loans Effective March 1, 2005, participant loans were acquired from merged plans.Participant loans have never been granted by the Plan.Effective March 1, 2005, no new loans were permitted under the Plan with respect to any merged plan that had an active loan program.Any outstanding loan will continue to be repaid based on the term of the loan from the merged plan. Administrative Expenses Administrative expenses may be paid by the Corporation or the Plan, at the Corporation's discretion. 7 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Note 3: Investments At December 31, 2009 and 2008, the Plan’s investments are held by Fidelity and the Corporation.TheFederated Capital Preservation Fund included in Plan assets may be subject to withdrawal charges upon contract termination.Crediting interest rates on the guaranteed interest portion of the investment contract are determined by the issuer.The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value as follows: Net Appreciation (Depreciation) Fair Value in Fair Value at End During Year of Year Common stock $ ) $ Mutual funds Collective investment fund - Money market fund - Participant loans - $ $ 8 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Net Appreciation (Depreciation) Fair Value in Fair Value at End During Year of Year Common stock $ $ Mutual funds ) Collective investment fund - Money market fund - Participant loans - $ ) $ Interest and dividends realized on the Plan’s investments for the years ended 2009 and 2008 were $845,014 and $1,479,815, respectively. The fair values of individual investments that represented 5% or more of the Plan's assets were as follows: PIMCO Total Return Fund $ $ Goldman Sachs Mid Cap Equity Fund MFS Value Fund American Funds Amcap Fund Federated Government Obligations Fund Federated Capital Preservation Fund Federated U.S. Government Fund - Franklin Small Cap Value Fund 9 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Note 4: Disclosures About Fair Value of Assets ASC Topic820, Fair Value Measurements, defines fair value as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date.Topic820 also specifies a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for assets measured at fair value on a recurring basis and recognized in the accompanying statements of net assets available for benefits, as well as the general classification of such assets pursuant to the valuation hierarchy.The Plan has no liabilities measured on a recurring basis and has no assets or liabilities measured at fair value on a nonrecurring basis. Investments Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.Level1 securities include common stock, mutual funds and a money market fund.If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows.Level 2 securities include a collective trust fund.In certain cases where Level1 or Level2 inputs are not available, securities are classified within Level3 of the hierarchy and include participant loans. 10 First Merchants Corporation Retirement Income and Savings Plan Notes to Financial Statements December 31, 2009 and 2008 The following tables present the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December 31, 2009 and 2008: Fair Value Measurements Using Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Fair Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3) Common Stock $ $ $
